Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 1 May 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa.
New-York 1. May 1806.

Untill this day, I have been from the moment when I left you, in such continual motion that I have not had a moment of leisure to perform the promise I made, of writing to you on my way home—We had a rainy day from Washington to Baltimore, where I parted with Messrs: Tracy and Dana, on the moment of our arrival—Mr: McHenry having taken them both to his House—They were to come on two days after, but whether they persevered in this intention or remained longer at Baltimore, I have not been informed. Sunday Morning I embarked in the French-town Packet, and after a tedious passage of more than twenty-four hours reached French-town—We were however more fortunate in ascending the Delaware, and arrived at Philadelphia Monday Evening about 10 O’Clock. The next Morning I proceeded in the Diligence Stage, and cross’d the ferry at Paulus Hock yesterday, about noon—There is a Packet going for Providence this afternoon, in which I shall take my passage, unless my Sister should conclude to go on with me, which I have invited her to do, and upon which she had not come to a final determination last Evening. In that case I shall wait, untill she can send for her daughter Caroline, who is in the Country, and whom she will take with her—
Mr: Gilman kept company with me as far as Philadelphia, and in the Stage from that place I met Mr: Cadwalader, who came on with us to Brunswick.—I stop’d at Newark a few minutes and there saw Mrs: Charles Adams and her daughter—Mrs: Smith (the old Lady) and Nancy are at Philadelphia, and have been there all Winter—I met between Newark and Paulus Hock, Mr: Justus Smith and the Coll:’s son John, going on to Philadelphia to visit them—
The Coll:’s situation here I suppose you know—I cannot dwell upon it—That of his family, is very distressing—I have therefore, as I mentioned before invited my Sister to go on with me, and take her daughter; and to pass the Summer with me, either at Quincy, or if I can procure a suitable house, at Cambridge—She has not yet determined what to do—They have heard indirectly from William, as late as the 15th: of March, when he was well—Most heartily do I wish he was returned—The Coll: keeps up his Spirits, with apparent cheerfulness; and still seems to flatter himself with prospects, which to my eyes have not so much rational foundation as a fairy tale.
I am lodged at the City-Hotel—Yesterday I dined with Mr. King, and spent the last Evening at Coll: Trumbull’s—The City of New-York is in the greatest I bustle I ever witness’d—This is the universal moving day, and about half the inhabitants are changing their places of abode—They are also in the midst of a warmly contested Election, for members of Congress and of their State Legislature—The federalists for the first time these two or three years have run Candidates of their own, and though they do not much expect to carry the Election, there is no doubt but they will come very near succeeding—Besides all this there has been great agitation in the City, from an unfortunate occurrence on Saturday last—The British ships Leander and Cambrian are lying off this port, and a shot fired from the first of them, kill’d a man on board a coasting vessel coming from the Delaware—All communication with the ships has been since cut off, and two or three of their Officers are on shore, and cannot get on board—The Grand Jury of the City and County have found a bill of Indictment against the Captain of the Leander for Murder, and a representation of the facts has been sent on to the President at Washington, where I have no doubt you will hear much of this Event—
I feel a great and continual anxiety to hear from you, and by the time I reach home, hope to find a letter ready to receive me—Let me know you are well—at least as well as you can expect, and with my kind remembrance to your Mamma and all the family be assured that you are ever in the thoughts & affections of your faithful friend.

John Quincy Adams.